                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                      :
REFORESTATION SOLUTIONS, INC.                         :
                                                      :
                                                      :
               Plaintiff,                             : Civil No. 18-8095 (BRM)(DEA)
                                                      :
       v.                                             :       ORDER
                                                      :
                                                      :
BURKE ENVIRONMENTAL, INC., et al.                     :
                                                      :
               Defendants.                            :
                                                      :

       This matter comes before the Court by way of correspondence from former counsel

for Burke Environmental, Inc. (“Burke”) stating that counsel did not receive notice of the

Court’s Order granting counsel’s motion to withdraw (the “Order”) (ECF No. 32). As such,

Burke never received notice of the deadlines set forth in the Order. It appearing to the Court,

based on the Court’s review of the CM/ECF system, that counsel’s email address may have

been inadvertently removed from the list of case participants prior to electronic notice of the

Order being sent,

       IT IS on this 19th day of August, 2019,

       ORDERED that the Clerk’s entries of default against Burke (July 11 and 12, 2019)

are hereby VACATED; and it is further

       ORDERED that the Clerk is directed to administratively terminate the motions for

default judgment at ECF Nos. 36 and 37; and it is further

       ORDERED that Burke will have 30 days from the entry of this Order to obtain

counsel and for counsel to enter an appearance on behalf of Burke in this action. If no such
appearance is entered, Burke will be deemed to be in default and Plaintiff Reforestation

Solutions, Inc. and Third Party Defendant/Counter Claimant PKF-Mark III Inc., may renew

their requests for default and motions for default judgment; and it is further

       ORDERED that within five days of the date of this Order Connell Foley must serve a

copy of this Order and the previous Order granting the motion to withdraw upon Burke and

provide the Court with an address for service on Burke.



                                              s/ Douglas E. Arpert
                                              Douglas E. Arpert, U.S.M.J.
